DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2340 (par. [0044]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipiorski (US 2010/0310049 A1).
With respect to claim 1, Sipiorski describes a method for an imaging system (abstract) comprising: displaying a representation of an attenuation map of a filter (overlay of an X-ray image with semi-.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipiorski, in view of Hsieh et al. (US 8,942,341, cited by Applicant).
With respect to claim 2, Sipiorski discloses that the filter is placed in the path of X-ray radiation (par. [0014]), but does not specify the use of a bowtie filter. Hsieh, from the same field of endeavor, discloses the use a bowtie filter in a CT system (abstract, column 6, lines 9-42). It would have been obvious to one having ordinary skill in the art to employ a bowtie filter in the device of Sipiorski, in order to provide easy selection of specific .
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3-13, the cited prior art does not specify the inclusion of a degree of attenuation of a portion of the x-ray beam passing through the filter, the degree of attenuation displayed as a color gradient.
With respect to claims 14-18, the cited prior art does not specify that, in response to a field of view of the image overlapping with a portion of the representation of the attenuation map having a higher than threshold degree of attenuation, prompting an operator to adjust a position of the patient.
With respect to claims 19-20, the cited prior art does not specify the claimed computation device with instructions to: prior to a diagnostic scan of an anatomical feature of the imaging subject, provide visualization, via the display device, of an overlay of an attenuation map displaying a degree of attenuation of a radiation beam passing through the attenuation filter and an image of the anatomical feature of the imaging subject; and send out a notification to an operator in response to the image being off-centered relative to a center of the attenuation filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	20 January 2022